DETAILED ACTION

Applicant’s response filed on 07/06/2022 has been fully considered. Claims 1, 3-7, 10-11, 14-20, and 22-31 are pending. Claims 1 are amended. Claims 18-19 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the curing composition" in line 12. There is insufficient antecedent basis for this limitation in the claim because claim 22 recites “a composition” but not “a curing composition”. Based on the specification of the instant application (p. 10, l. 13-17), for further examination of the claims, it is interpreted that claim 22 recites “a curing composition comprising” immediately before “at least one Mannich base” in line 3, and the limitation “the curing composition” in line 12 is interpreted as “the curing composition”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29-30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 29 recites the limitation “wherein the salt is a nitrate” in lines 1-2, and claim 30 recites the limitation “wherein the salt is a nitrate” in lines 1-2, which fails to further limit the subject matter of claims 10 and 24-27, and which fails to include all the limitations of claims 10 and 24-27 because claim 10 recites the limitation “at least one salt (S) selected from salts of nitrous acid, salts of halogens, salts of trifluoromethanesulfonic acid or combinations thereof” “wherein the at least one salt (S) comprises a cation other than ammonium or other than an ammonium cation substituted with an organic group” in lines 11-15. Claim 10 does not allow for the at least one salt (S) to be a nitrate. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2007/0119745 A1, cited in IDS) in view of Ortelt et al. (US 2017/0166687 A1).
Regarding claims 1, 3, 5-6, 14, and 16-17, Vogel teaches a hardener component comprising a Mannich base formulation [0001], wherein the hardener component is present in a multi-component kit for a curable composition for fixing purposes, further comprising an epoxy component, which comprises curable epoxides [0001], wherein the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, wherein the phenol derivatives are bisphenols, wherein the polyamines are m-xylylenediamine, diethylenetriamine, or mixtures thereof, wherein the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], wherein the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030], which reads on a curing composition, comprising at least one Mannich base and at least one amine which is reactive to epoxy groups, wherein the at least one Mannich base is obtainable by reacting a phenolic compound selected from bisphenols with an aldehyde or an aldehyde precursor and an amine having at least two active hydrogen atoms in the molecule which are bonded to a nitrogen atom, wherein the at least one amine which is reactive to epoxy groups is selected from one or more of 1,3-benzenedimethanamine (m-xylylenediamine, mXDA), and diethylenetriamine (DETA) as claimed, wherein the aldehyde is an aliphatic aldehyde, and wherein the aldehyde precursor comprises trioxane or paraformaldehyde as claimed, wherein the at least one Mannich base is formed using at least one of the at least one amines which are reactive to epoxy groups as claimed, wherein the at least one amine which is reactive to epoxy groups comprises a polyamine having at least two amino groups in the molecule as claimed, wherein the at least one Mannich base is formed using at least one of the at least one amines which are reactive to epoxy groups and comprises a polyamine as claimed, wherein the at least one Mannich base is obtained by reacting a phenolic compound selected from bisphenols with an aldehyde or an aldehyde precursor and an amine having at least two active hydrogen atoms in the molecule which are bonded to a nitrogen atom as claimed.
Vogel does not teach wherein the curing composition comprises at least one salt (S) selected from the group consisting of salts of nitrous acid, salts of halogens, salts of trifluoromethanesulfonic acid, and combinations thereof, wherein the at least one salt (S) comprises a cation other than ammonium, or other than an ammonium cation substituted with an organic group, wherein the at least one salt (S) is selected from the group consisting of iodides (I-), triflates (CF3SO3- ), and combinations thereof, and wherein the curing composition comprises at least one salt (S) selected from the group consisting of salts of nitric acid, salts of nitrous acid, salts of halogens, salts of trifluoromethanesulfonic acid, and combinations thereof. However, Ortelt teaches a curing accelerator that is a triflate of Mg, Ca, Zn, or Sn and that is present [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally the following amines, alone or in mixtures [0052]: diethylenetriamine [0053], a xylylenediamine [0056], and a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], wherein the hardener composition is present [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], wherein the two components are stored separately until use [0212]. Vogel and Ortelt are analogous art because both references are in the same field of endeavor of a curing composition comprising optionally at least one Mannich based and at least one amine which is reactive to epoxy groups, wherein the at least one Mannich base is obtainable by reacting a phenolic compound and an amine having at least two active hydrogen atoms in the molecule with are bonded to a nitrogen atom. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ortelt’s curing accelerator that is a triflate of Mg, Ca, Zn, or Sn to modify Vogel’s hardener component, which would read on wherein the curing composition comprises at least one salt (S) selected from salts of trifluoromethanesulfonic acid, and wherein the at least one salt (S) comprises a cation other than ammonium, or other than an ammonium cation substituted with an organic group as claimed, wherein the at least one salt (S) is selected from triflates (CF3SO3-) as claimed. One of ordinary skill in the art would have been motivated to do so because Ortelt teaches that the curing accelerator that is a triflate of Mg, Ca, Zn, or Sn is beneficial for being a curing accelerator that is useful [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally the following amines, alone or in mixtures [0052]: diethylenetriamine [0053], a xylylenediamine [0056], and a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], that the hardener composition is beneficial for being useful [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], and that the two components are beneficial for useful for storing them separately until use [0212], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], that the hardener component comprises a Mannich base formulation [0001], that the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, that the phenol derivatives are bisphenols, that the polyamines are m-xylylenediamine, diethylenetriamine, or mixtures thereof, that the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], and that the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030].
Regarding claim 4, Vogel does not teach wherein the at least one salt (S) comprises a cation selected from the group consisting of alkali metals, alkaline earth metals, lanthanoids, aluminum, and combinations thereof. However, Ortelt teaches a curing accelerator that is a triflate of Mg and Ca and that is present [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally the following amines, alone or in mixtures [0052]: diethylenetriamine [0053], a xylylenediamine [0056], and a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], wherein the hardener composition is present [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], wherein the two components are stored separately until use [0212]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ortelt’s curing accelerator that is a triflate of Mg and Ca to modify Vogel’s hardener component, which would read on wherein the at least one salt (S) comprises a cation selected from alkaline earth metals as claimed. One of ordinary skill in the art would have been motivated to do so because Ortelt teaches that the curing accelerator that is a triflate of Mg or Ca is beneficial for being a curing accelerator that is useful [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally the following amines, alone or in mixtures [0052]: diethylenetriamine [0053], a xylylenediamine [0056], and a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], that the hardener composition is beneficial for being useful [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], and that the two components are beneficial for useful for storing them separately until use [0212], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], that the hardener component comprises a Mannich base formulation [0001], that the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, that the phenol derivatives are bisphenols, that the polyamines are m-xylylenediamine, diethylenetriamine, or mixtures thereof, that the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], and that the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030].
Regarding claim 7, Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that such further additives can be present in total, based on the whole curable composition, in a total of from 0 to 30% by weight [0029], and that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025].
Vogel does not teach wherein the at least one salt (S) is present in a proportion of from 0.1 to 15 wt.%, based on total weight of the curing composition. However, Ortelt teaches a curing accelerator that is a triflate of Mg, Ca, Zn, or Sn and that is present [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally the following amines, alone or in mixtures [0052]: diethylenetriamine [0053], a xylylenediamine [0056], and a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], wherein the hardener composition is present [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], wherein the two components are stored separately until use [0212]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ortelt’s curing accelerator that is a triflate of Mg, Ca, Zn, or Sn to modify Vogel’s hardener component, and to optimize the amount of Ortelt’s curing accelerator in Vogel’s hardener component to be from 0.1 to 15% by weight, which would read on wherein the at least one salt (S) is present in a proportion of from 0.1 to 15 wt.%, based on total weight of the curing composition as claimed. One of ordinary skill in the art would have been motivated to do so because Ortelt teaches that the curing accelerator that is a triflate of Mg, Ca, Zn, or Sn is beneficial for being a curing accelerator that is useful [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally the following amines, alone or in mixtures [0052]: diethylenetriamine [0053], a xylylenediamine [0056], and a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], that the hardener composition is beneficial for being useful [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], and that the two components are beneficial for useful for storing them separately until use [0212], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that such further additives can be present in total, based on the whole curable composition, in a total of from 0 to 30% by weight [0029], that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], that the hardener component comprises a Mannich base formulation [0001], that the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, that the phenol derivatives are bisphenols, that the polyamines are m-xylylenediamine, diethylenetriamine, or mixtures thereof, that the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], and that the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030], which means that the amount of Ortelt’s curing accelerator in Vogel’s hardener component in % by weight would have affected an ability of Ortelt’s curing accelerator to accelerate curing when Vogel’s hardener component is used for curing of a curable composition, which means that optimizing the amount would have been beneficial for optimizing an ability of Ortelt’s curing accelerator to accelerate curing when Vogel’s hardener component is used for curing of a curable composition.
Regarding claim 15, Vogel teaches that the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, wherein the phenol derivatives are bisphenols, wherein the polyamines are m-xylylenediamine, diethylenetriamine, or mixtures thereof, wherein the aldehydes are formaldehyde, trioxane, or paraformaldehyde [0016], which reads on wherein the aldehyde is formaldehyde and wherein the aldehyde precursor comprises trioxane or paraformaldehyde as claimed.
Regarding claim 20, Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that such further additives can be present in total, based on the whole curable composition, in a total of from 0 to 30% by weight [0029], and that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025].
Vogel does not teach wherein the at least one salt (S) comprises sodium iodide, or calcium triflate, and wherein the at least one salt (S) is present in a proportion of from 1.0 to 10 wt.%, based on total weight of the curing composition. However, Ortelt teaches a curing accelerator that is a triflate of Ca and that is present [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally the following amines, alone or in mixtures [0052]: diethylenetriamine [0053], a xylylenediamine [0056], and a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], wherein the hardener composition is present [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], wherein the two components are stored separately until use [0212]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ortelt’s curing accelerator that is a triflate of Ca to modify Vogel’s hardener component, and to optimize the amount of Ortelt’s curing accelerator in Vogel’s hardener component to be from 1.0 to 10% by weight, which would read on wherein the at least one salt (S) comprises calcium triflate, and wherein the at least one salt (S) is present in a proportion of from 1.0 to 10 wt.%, based on total weight of the curing composition as claimed. One of ordinary skill in the art would have been motivated to do so because Ortelt teaches that the curing accelerator that is a triflate of Ca is beneficial for being a curing accelerator that is useful [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally the following amines, alone or in mixtures [0052]: diethylenetriamine [0053], a xylylenediamine [0056], and a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], that the hardener composition is beneficial for being useful [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], and that the two components are beneficial for useful for storing them separately until use [0212], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that such further additives can be present in total, based on the whole curable composition, in a total of from 0 to 30% by weight [0029], that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], that the hardener component comprises a Mannich base formulation [0001], that the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, that the phenol derivatives are bisphenols, that the polyamines are m-xylylenediamine, diethylenetriamine, or mixtures thereof, that the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], and that the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030], which means that the amount of Ortelt’s curing accelerator in Vogel’s hardener component in % by weight would have affected an ability of Ortelt’s curing accelerator to accelerate curing when Vogel’s hardener component is used for curing of a curable composition, which means that optimizing the amount would have been beneficial for optimizing an ability of Ortelt’s curing accelerator to accelerate curing when Vogel’s hardener component is used for curing of a curable composition.

Claims 1, 3-7, 14-17, 20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2007/0119745 A1, cited in IDS) in view of Heintz et al. (EP 3275915 A1).
Regarding claims 1, 5-6, 14, and 16-17, Vogel teaches a hardener component comprising a Mannich base formulation [0001], wherein the hardener component is present in a multi-component kit for a curable composition for fixing purposes, further comprising an epoxy component, which comprises curable epoxides [0001], wherein the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, wherein the phenol derivatives are bisphenols, wherein the polyamines are m-xylylenediamine, diethylenetriamine, or mixtures thereof, wherein the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], wherein the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030], which reads on a curing composition, comprising at least one Mannich base and at least one amine which is reactive to epoxy groups, wherein the at least one Mannich base is obtainable by reacting a phenolic compound selected from bisphenols with an aldehyde or an aldehyde precursor and an amine having at least two active hydrogen atoms in the molecule which are bonded to a nitrogen atom, wherein the at least one amine which is reactive to epoxy groups is selected from one or more of 1,3-benzenedimethanamine (m-xylylenediamine, mXDA), and diethylenetriamine (DETA) as claimed, wherein the aldehyde is an aliphatic aldehyde, and wherein the aldehyde precursor comprises trioxane or paraformaldehyde as claimed, wherein the at least one Mannich base is formed using at least one of the at least one amines which are reactive to epoxy groups as claimed, wherein the at least one amine which is reactive to epoxy groups comprises a polyamine having at least two amino groups in the molecule as claimed, wherein the at least one Mannich base is formed using at least one of the at least one amines which are reactive to epoxy groups and comprises a polyamine as claimed, wherein the at least one Mannich base is obtained by reacting a phenolic compound selected from bisphenols with an aldehyde or an aldehyde precursor and an amine having at least two active hydrogen atoms in the molecule which are bonded to a nitrogen atom as claimed.
Vogel does not teach wherein the curing composition comprises at least one salt (S) selected from the group consisting of salts of nitrous acid, salts of halogens, salts of trifluoromethanesulfonic acid, and combinations thereof, wherein the at least one salt (S) comprises a cation other than ammonium, or other than an ammonium cation substituted with an organic group, and wherein the curing composition comprises at least one salt (S) selected from the group consisting of salts of nitric acid, salts of nitrous acid, salts of halogens, salts of trifluoromethanesulfonic acid, and combinations thereof. However, Heintz teaches metal salt catalyst [0036], wherein the metal in the metal salt catalyst is selected from the group consisting of alkali, earth alkali, rare earth metals, aluminum, calcium, caesium, strontium, and magnesium [0037], wherein the anion in the metal salt catalyst is selected from nitrite and triflates [0037], wherein the metal salt catalyst is present in a first part further comprising a first epoxy curing agent comprising at least one polyether amine, and a second epoxy curing agent, wherein the first part is present in a curable adhesive precursor further comprising a second part comprising a first epoxy resin and a second epoxy-based resin [0008], wherein the second epoxy curing agent is any aliphatic, cycloaliphatic, linear, branched, or aromatic amine [0027]. Vogel and Heintz are analogous art because both references are in the same field of endeavor of a curing composition, comprising at least one amine which is reactive to epoxy groups. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Heintz’s metal salt catalyst, wherein the metal in the metal salt catalyst is selected from the group consisting of alkali, earth alkali, rare earth metals, aluminum, calcium, caesium, strontium, and magnesium, wherein the anion in the metal salt catalyst is selected from nitrite and triflates, to modify Vogel’s hardener component, which would read on wherein the curing composition comprises at least one salt (S) selected from salts of nitrous acid, and salts of trifluoromethanesulfonic acid, and wherein the at least one salt (S) comprises a cation other than ammonium, or other than an ammonium cation substituted with an organic group as claimed. One of ordinary skill in the art would have been motivated to do so because Heintz teaches that the metal salt catalyst [0036], wherein the metal in the metal salt catalyst is selected from the group consisting of alkali, earth alkali, rare earth metals, aluminum, calcium, caesium, strontium, and magnesium [0037], wherein the anion in the metal salt catalyst is selected from nitrite and triflates [0037], is beneficial for being a metal salt catalyst that is useful in a first part that has the effect of an increased curing speed, which is very advantageous in many applications [0036], wherein the first part further comprises a first epoxy curing agent comprising at least one polyether amine, and a second epoxy curing agent [0008] that is any aliphatic, cycloaliphatic, linear, branched, or aromatic amine [0027], that the first part is beneficial for being useful in a curable adhesive precursor further comprising a second part comprising a first epoxy resin and a second epoxy-based resin [0008], that the curable adhesive precursor [0008] is beneficial for being useful as a curable two-component epoxy resin composition [0001], and that the curable adhesive precursor is beneficial for physically separating the first part from the second part and mixing them before its intended use so as to obtain a curable adhesive composition [0015], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], that the hardener component comprises a Mannich base formulation [0001], and that the Mannich base formulation [0016] comprises free polyamine [0013, 0016, 0017, 0030].
Regarding claim 3, Vogel does not teach wherein the at least one salt (S) is selected from the group consisting of iodides (I-), triflates (CF3SO3- ), and combinations thereof. However, Heintz teaches metal salt catalyst [0036], wherein the metal in the metal salt catalyst is selected from the group consisting of alkali, earth alkali, rare earth metals, aluminum, calcium, caesium, strontium, and magnesium [0037], wherein the anion in the metal salt catalyst is selected from triflates [0037], wherein the metal salt catalyst is present in a first part further comprising a first epoxy curing agent comprising at least one polyether amine, and a second epoxy curing agent, wherein the first part is present in a curable adhesive precursor further comprising a second part comprising a first epoxy resin and a second epoxy-based resin [0008], wherein the second epoxy curing agent is any aliphatic, cycloaliphatic, linear, branched, or aromatic amine [0027]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Heintz’s metal salt catalyst, wherein the metal in the metal salt catalyst is selected from the group consisting of alkali, earth alkali, rare earth metals, aluminum, calcium, caesium, strontium, and magnesium, wherein the anion in the metal salt catalyst is selected from triflates, to modify Vogel’s hardener component, which would read on wherein the at least one salt (S) is selected from triflates (CF3SO3- ) as claimed. One of ordinary skill in the art would have been motivated to do so because Heintz teaches that the metal salt catalyst [0036], wherein the metal in the metal salt catalyst is selected from the group consisting of alkali, earth alkali, rare earth metals, aluminum, calcium, caesium, strontium, and magnesium [0037], wherein the anion in the metal salt catalyst is selected from triflates [0037], is beneficial for being a metal salt catalyst that is useful in a first part that has the effect of an increased curing speed, which is very advantageous in many applications [0036], wherein the first part further comprises a first epoxy curing agent comprising at least one polyether amine, and a second epoxy curing agent [0008] that is any aliphatic, cycloaliphatic, linear, branched, or aromatic amine [0027], that the first part is beneficial for being useful in a curable adhesive precursor further comprising a second part comprising a first epoxy resin and a second epoxy-based resin [0008], that the curable adhesive precursor [0008] is beneficial for being useful as a curable two-component epoxy resin composition [0001], and that the curable adhesive precursor is beneficial for physically separating the first part from the second part and mixing them before its intended use so as to obtain a curable adhesive composition [0015], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], that the hardener component comprises a Mannich base formulation [0001], and that the Mannich base formulation [0016] comprises free polyamine [0013, 0016, 0017, 0030].
Regarding claim 4, Vogel does not teach wherein the at least one salt (S) comprises a cation selected from the group consisting of alkali metals, alkaline earth metals, lanthanoids, aluminum, and combinations thereof. However, Heintz teaches metal salt catalyst [0036], wherein the metal in the metal salt catalyst is selected from alkali, earth alkali, aluminum, calcium, strontium, and magnesium [0037], wherein the anion in the metal salt catalyst is selected from nitrite and triflates [0037], wherein the metal salt catalyst is present in a first part further comprising a first epoxy curing agent comprising at least one polyether amine, and a second epoxy curing agent, wherein the first part is present in a curable adhesive precursor further comprising a second part comprising a first epoxy resin and a second epoxy-based resin [0008], wherein the second epoxy curing agent is any aliphatic, cycloaliphatic, linear, branched, or aromatic amine [0027]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Heintz’s metal salt catalyst, wherein the metal in the metal salt catalyst is selected from alkali, earth alkali, aluminum, calcium, strontium, and magnesium, wherein the anion in the metal salt catalyst is selected from nitrite and triflates, to modify Vogel’s hardener component, which would read on wherein the at least one salt (S) comprises a cation selected from alkali metals, alkaline earth metals, and aluminum as claimed. One of ordinary skill in the art would have been motivated to do so because Heintz teaches that the metal salt catalyst [0036], wherein the metal in the metal salt catalyst is selected from alkali, earth alkali, aluminum, calcium, strontium, and magnesium [0037], wherein the anion in the metal salt catalyst is selected from nitrite and triflates [0037], is beneficial for being a metal salt catalyst that is useful in a first part that has the effect of an increased curing speed, which is very advantageous in many applications [0036], wherein the first part further comprises a first epoxy curing agent comprising at least one polyether amine, and a second epoxy curing agent [0008] that is any aliphatic, cycloaliphatic, linear, branched, or aromatic amine [0027], that the first part is beneficial for being useful in a curable adhesive precursor further comprising a second part comprising a first epoxy resin and a second epoxy-based resin [0008], that the curable adhesive precursor [0008] is beneficial for being useful as a curable two-component epoxy resin composition [0001], and that the curable adhesive precursor is beneficial for physically separating the first part from the second part and mixing them before its intended use so as to obtain a curable adhesive composition [0015], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], that the hardener component comprises a Mannich base formulation [0001], and that the Mannich base formulation [0016] comprises free polyamine [0013, 0016, 0017, 0030].
Regarding claim 7, Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that such further additives can be present in total, based on the whole curable composition, in a total of from 0 to 30% by weight [0029], and that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025].
Vogel does not teach wherein the at least one salt (S) is present in a proportion of from 0.1 to 15 wt.%, based on total weight of the curing composition. However, Heintz teaches metal salt catalyst [0036], wherein the metal in the metal salt catalyst is selected from the group consisting of alkali, earth alkali, rare earth metals, aluminum, calcium, caesium, strontium, and magnesium [0037], wherein the anion in the metal salt catalyst is selected from nitrite and triflates [0037], wherein the metal salt catalyst is present in a first part further comprising a first epoxy curing agent comprising at least one polyether amine, and a second epoxy curing agent, wherein the first part is present in a curable adhesive precursor further comprising a second part comprising a first epoxy resin and a second epoxy-based resin [0008], wherein the second epoxy curing agent is any aliphatic, cycloaliphatic, linear, branched, or aromatic amine [0027]. Vogel and Heintz are analogous art because both references are in the same field of endeavor of a curing composition, comprising at least one amine which is reactive to epoxy groups. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Heintz’s metal salt catalyst, wherein the metal in the metal salt catalyst is selected from the group consisting of alkali, earth alkali, rare earth metals, aluminum, calcium, caesium, strontium, and magnesium, wherein the anion in the metal salt catalyst is selected from nitrite and triflates, to modify Vogel’s hardener component, and to optimize the amount of Heintz’s metal salt catalyst in Vogel’s hardener component to be from 0.1 to 15% by weight, which would read on wherein the at least one salt (S) is present in a proportion of from 0.1 to 15 wt.%, based on total weight of the curing composition as claimed. One of ordinary skill in the art would have been motivated to do so because Heintz teaches that the metal salt catalyst [0036], wherein the metal in the metal salt catalyst is selected from the group consisting of alkali, earth alkali, rare earth metals, aluminum, calcium, caesium, strontium, and magnesium [0037], wherein the anion in the metal salt catalyst is selected from nitrite and triflates [0037], is beneficial for being a metal salt catalyst that is useful in a first part that has the effect of an increased curing speed, which is very advantageous in many applications [0036], wherein the first part further comprises a first epoxy curing agent comprising at least one polyether amine, and a second epoxy curing agent [0008] that is any aliphatic, cycloaliphatic, linear, branched, or aromatic amine [0027], that the first part is beneficial for being useful in a curable adhesive precursor further comprising a second part comprising a first epoxy resin and a second epoxy-based resin [0008], that the curable adhesive precursor [0008] is beneficial for being useful as a curable two-component epoxy resin composition [0001], and that the curable adhesive precursor is beneficial for physically separating the first part from the second part and mixing them before its intended use so as to obtain a curable adhesive composition [0015], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that such further additives can be present in total, based on the whole curable composition, in a total of from 0 to 30% by weight [0029], that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], that the hardener component comprises a Mannich base formulation [0001], and that the Mannich base formulation [0016] comprises free polyamine [0013, 0016, 0017, 0030], which means that the amount of Heintz’s metal salt catalyst in Vogel’s hardener component in % by weight would have affected an ability of Heintz’s metal salt catalyst to increase curing speed when Vogel’s hardener component is used for curing of a curable composition, which means that optimizing the amount would have been beneficial for optimizing an ability of Heintz’s metal salt catalyst to increase curing speed when Vogel’s hardener component is used for curing of a curable composition.
Regarding claim 15, Vogel teaches that the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, wherein the phenol derivatives are bisphenols, wherein the polyamines are m-xylylenediamine, diethylenetriamine, or mixtures thereof, wherein the aldehydes are formaldehyde, trioxane, or paraformaldehyde [0016], which reads on wherein the aldehyde is formaldehyde and wherein the aldehyde precursor comprises trioxane or paraformaldehyde as claimed.
Regarding claim 20, Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that such further additives can be present in total, based on the whole curable composition, in a total of from 0 to 30% by weight [0029], and that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025].
Vogel does not teach wherein the at least one salt (S) comprises sodium iodide, or calcium triflate, and wherein the at least one salt (S) is present in a proportion of from 1.0 to 10 wt.%, based on total weight of the curing composition. However, Heintz teaches metal salt catalyst [0036], wherein the metal in the metal salt catalyst is selected from calcium [0037], wherein the anion in the metal salt catalyst is selected from triflates [0037], wherein the metal salt catalyst is present in a first part further comprising a first epoxy curing agent comprising at least one polyether amine, and a second epoxy curing agent, wherein the first part is present in a curable adhesive precursor further comprising a second part comprising a first epoxy resin and a second epoxy-based resin [0008], wherein the second epoxy curing agent is any aliphatic, cycloaliphatic, linear, branched, or aromatic amine [0027]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Heintz’s metal salt catalyst, wherein the metal in the metal salt catalyst is selected from calcium, wherein the anion in the metal salt catalyst is selected from triflates, to modify Vogel’s hardener component, and to optimize the amount of Heintz’s metal salt catalyst in Vogel’s hardener component to be from 1.0 to 10% by weight, which would read on wherein the at least one salt (S) comprises sodium iodide, or calcium triflate, and wherein the at least one salt (S) is present in a proportion of from 1.0 to 10 wt.%, based on total weight of the curing composition as claimed. One of ordinary skill in the art would have been motivated to do so because Heintz teaches that the metal salt catalyst [0036], wherein the metal in the metal salt catalyst is selected from calcium [0037], wherein the anion in the metal salt catalyst is selected from triflates [0037], is beneficial for being a metal salt catalyst that is useful in a first part that has the effect of an increased curing speed, which is very advantageous in many applications [0036], wherein the first part further comprises a first epoxy curing agent comprising at least one polyether amine, and a second epoxy curing agent [0008] that is any aliphatic, cycloaliphatic, linear, branched, or aromatic amine [0027], that the first part is beneficial for being useful in a curable adhesive precursor further comprising a second part comprising a first epoxy resin and a second epoxy-based resin [0008], that the curable adhesive precursor [0008] is beneficial for being useful as a curable two-component epoxy resin composition [0001], and that the curable adhesive precursor is beneficial for physically separating the first part from the second part and mixing them before its intended use so as to obtain a curable adhesive composition [0015], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that such further additives can be present in total, based on the whole curable composition, in a total of from 0 to 30% by weight [0029], that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], that the hardener component comprises a Mannich base formulation [0001], and that the Mannich base formulation [0016] comprises free polyamine [0013, 0016, 0017, 0030], which means that the amount of Heintz’s metal salt catalyst in Vogel’s hardener component in % by weight would have affected an ability of Heintz’s metal salt catalyst to increase curing speed when Vogel’s hardener component is used for curing of a curable composition, which means that optimizing the amount would have been beneficial for optimizing an ability of Heintz’s metal salt catalyst to increase curing speed when Vogel’s hardener component is used for curing of a curable composition.
Regarding claim 31, Vogel does not teach wherein the at least one salt (S) is other than a triflate of magnesium, calcium, zinc, or tin. However, Heintz teaches metal salt catalyst [0036], wherein the metal in the metal salt catalyst is selected from the group consisting of alkali, earth alkali, rare earth metals, aluminum, calcium, caesium, strontium, and magnesium [0037], wherein the anion in the metal salt catalyst is selected from nitrite [0037], wherein the metal salt catalyst is present in a first part further comprising a first epoxy curing agent comprising at least one polyether amine, and a second epoxy curing agent, wherein the first part is present in a curable adhesive precursor further comprising a second part comprising a first epoxy resin and a second epoxy-based resin [0008], wherein the second epoxy curing agent is any aliphatic, cycloaliphatic, linear, branched, or aromatic amine [0027]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Heintz’s metal salt catalyst, wherein the metal in the metal salt catalyst is selected from the group consisting of alkali, earth alkali, rare earth metals, aluminum, calcium, caesium, strontium, and magnesium, wherein the anion in the metal salt catalyst is selected from nitrite, to modify Vogel’s hardener component, which would read on wherein the at least one salt (S) is other than a triflate of magnesium, calcium, zinc, or tin as claimed. One of ordinary skill in the art would have been motivated to do so because Heintz teaches that the metal salt catalyst [0036], wherein the metal in the metal salt catalyst is selected from the group consisting of alkali, earth alkali, rare earth metals, aluminum, calcium, caesium, strontium, and magnesium [0037], wherein the anion in the metal salt catalyst is selected from nitrite [0037], is beneficial for being a metal salt catalyst that is useful in a first part that has the effect of an increased curing speed, which is very advantageous in many applications [0036], wherein the first part further comprises a first epoxy curing agent comprising at least one polyether amine, and a second epoxy curing agent [0008] that is any aliphatic, cycloaliphatic, linear, branched, or aromatic amine [0027], that the first part is beneficial for being useful in a curable adhesive precursor further comprising a second part comprising a first epoxy resin and a second epoxy-based resin [0008], that the curable adhesive precursor [0008] is beneficial for being useful as a curable two-component epoxy resin composition [0001], and that the curable adhesive precursor is beneficial for physically separating the first part from the second part and mixing them before its intended use so as to obtain a curable adhesive composition [0015], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], that the hardener component comprises a Mannich base formulation [0001], and that the Mannich base formulation [0016] comprises free polyamine [0013, 0016, 0017, 0030].

Claims 10-11 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2007/0119745 A1, cited in IDS) in view of Ortelt et al. (US 2017/0166687 A1).
Regarding claims 10-11, Vogel teaches a multi-component kit for curable composition for fixing purposes, comprising an epoxy component and a hardener component, wherein the epoxy component comprises curable epoxides [0001] that are curable epoxy resins [0024], wherein the hardener component comprises a Mannich base formulation [0001], wherein the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, wherein the phenol derivatives are bisphenols, wherein the polyamines are m-xylylenediamine, diethylenetriamine, or mixtures thereof, wherein the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], wherein the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030], which reads on a multi-component epoxy resin, comprising an epoxy resin component (A) and a curing component, wherein the epoxy resin component (A) contains a curable epoxy resin, and the curing component contains at least one Mannich base and at least one amine which is reactive to epoxy groups, wherein the at least one Mannich base is obtainable by reacting a phenolic compound selected from bisphenols with an aldehyde or an aldehyde precursor and an amine having at least two active hydrogen atoms in the molecule which are bonded to a nitrogen atom, wherein the at least one amine which is reactive to epoxy groups is selected from one or more of 1,3-benzenedimethanamine (m-xylylenediamine, mXDA), and diethylenetriamine (DETA) as claimed.
Vogel does not teach that the multi-component epoxy resin system further comprises at least one salt (S) selected from salts of nitrous acid, salts of halogens, salts of trifluoromethanesulfonic acid, or combinations thereof contained in the epoxy resin component (A) and/or in the curing component, wherein the at least one salt (S) comprises a cation other than ammonium or other than an ammonium cation substituted with an organic group, and wherein the at least one salt (S) is contained in the curing component. However, Ortelt teaches a curing accelerator that is a triflate of Mg, Ca, Zn, or Sn and that is present [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally the following amines, alone or in mixtures [0052]: diethylenetriamine [0053], a xylylenediamine [0056], and a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], wherein the hardener composition is present [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], wherein the two components are stored separately until use [0212]. Vogel and Ortelt are analogous art because both references are in the same field of endeavor of multi-component epoxy resin system comprising an epoxy resin component (A) and a curing component, wherein the epoxy resin component (A) contains a curable epoxy resin, and the curing component optionally contains at least one Mannich base and at least one amine which is reactive to epoxy groups, wherein the at least one Mannich base is obtainable by reacting a phenolic compound and an amine having at least two active hydrogen atoms in the molecule with are bonded to a nitrogen atom. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ortelt’s curing accelerator that is a triflate of Mg, Ca, Zn, or Sn to modify Vogel’s hardener component in Vogel’s multi-component kit, which would read on the multi-component epoxy resin system further comprising at least one salt (S) selected from salts of trifluoromethanesulfonic acid contained in the curing component, and wherein the at least one salt (S) comprises a cation other than ammonium or other than an ammonium cation substituted with an organic group as claimed, wherein the at least one salt (S) is contained in the curing component as claimed. One of ordinary skill in the art would have been motivated to do so because Ortelt teaches that the curing accelerator that is a triflate of Mg, Ca, Zn, or Sn is beneficial for being a curing accelerator that is useful [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally the following amines, alone or in mixtures [0052]: diethylenetriamine [0053], a xylylenediamine [0056], and a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], that the hardener composition is beneficial for being useful [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], and that the two components are beneficial for useful for storing them separately until use [0212], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], that the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, that the phenol derivatives are bisphenols, that the polyamines are m-xylylenediamine, diethylenetriamine, or mixtures thereof, that the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], and that the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030].
Regarding claims 24-25, Vogel teaches that the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, wherein the phenol derivatives are bisphenols, wherein the polyamines are m-xylylenediamine, wherein the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], wherein the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030], which reads on wherein the at least one amine is selected from mXDA (m-xylylenediamine) as claimed, wherein the at least one Mannich based is formed using at least one of the at least one amine and the phenolic compound is selected from bisphenols as claimed.
Regarding claim 26, Vogel teaches that the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, wherein the phenol derivatives are bisphenol A, wherein the polyamines are m-xylylenediamine, wherein the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], wherein the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030], which reads on wherein the phenolic compound is selected from bisphenol A as claimed.
Regarding claims 27-28, Vogel teaches that the epoxy component comprises curable epoxides [0001], wherein the curable epoxy resins contained in the epoxy compound are optionally polyglycidyl ethers of bisphenol F or bisphenol A, or mixtures of such epoxides [0024], which optionally reads on wherein the curable epoxy resin is based on one or more bisphenols as claimed, wherein the curable epoxy resin is based on one or more of bisphenol A or bisphenol F as claimed.
Vogel does not teach a specific embodiment wherein the curable epoxy resin is based on one or more bisphenols, wherein the curable epoxy resin is based on one or more of bisphenol A or bisphenol F. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Vogel’s polyglycidyl ethers of bisphenol F or bisphenol A, or mixtures of such epoxides as Vogel’s curable epoxides in Vogel’s epoxy component, which would read on wherein the curable epoxy resin is based on one or more bisphenols as claimed, wherein the curable epoxy resin is based on one or more of bisphenol A or bisphenol F as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because it would have been a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. This is because Vogel teaches that the aim of their invention is to provide for fixing purposes new two-component epoxy resins which have advantageous properties in comparison with the epoxy resins known hitherto and which, especially, are also still workable at relatively low temperatures and which have an increased temperature tolerance range after curing, at relatively high temperatures [0005], which means that at the time of the invention, there had been a recognized problem or need in the art. Vogel teaches that this aim can be achieved by the use of special Mannich base formulations as amine hardeners, such Mannich base formulations having very specific properties [0006], and that the epoxy component comprises curable epoxides [0001], wherein the curable epoxy resins contained in the epoxy compound are polyglycidyl ethers of at least one polyvalent alcohol or phenol, such as novolak, bisphenol F, or especially bisphenol A, or mixtures of such epoxides [0024], which means that there had been a finite number of identified, predictable potential solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2007/0119745 A1, cited in IDS) in view of Ortelt et al. (US 2017/0166687 A1).
Regarding claim 22, Vogel teaches a mixture of components of a multi-component kit [0034], wherein the multi-component kit comprises an epoxy component and a hardener component, wherein the epoxy component comprises curable epoxides [0001], wherein the hardener component comprises a Mannich base formulation [0001], wherein the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, wherein the phenol derivatives are bisphenols, wherein the polyamines are m-xylylenediamine, wherein the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], wherein the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030], which reads on a composition, comprising an epoxy resin component, and at least one Mannich base obtainable by reacting a phenolic compound selected from bisphenols with an aldehyde or an aldehyde precursor and an amine having at least two active hydrogen atoms in the molecule which are bonded to a nitrogen atom, and at least one amine selected from m-xylenediamine as claimed.
Vogel does not teach that the composition further comprises at least one salt (S) of nitric acid, wherein the at least one salt (S) is present in a proportion of from 1.0 to 10 wt.%, based on total weight of the curing composition. However, Ortelt teaches a curing accelerator that is calcium nitrate [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally the following amines, alone or in mixtures [0052]: a xylylenediamine [0056], and a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], wherein the hardener composition is present [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], wherein the two components are stored separately until use [0212]. Vogel and Ortelt are analogous art because both references are in the same field of endeavor of a curing composition comprising optionally at least one Mannich based and at least one amine which is reactive to epoxy groups, wherein the at least one Mannich base is obtainable by reacting a phenolic compound and an amine having at least two active hydrogen atoms in the molecule with are bonded to a nitrogen atom. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ortelt’s curing accelerator that is calcium nitrate to modify Vogel’s hardener component, and to optimize the amount of Ortelt’s curing accelerator in Vogel’s hardener component to be from 1.0 to 10% by weight, which would read on the composition further comprising at least one salt (S) of nitric acid, wherein the at least one salt (S) is present in a proportion of from 1.0 to 10 wt.%, based on total weight of the curing composition as claimed. One of ordinary skill in the art would have been motivated to do so because Ortelt teaches that the curing accelerator that is calcium nitrate is beneficial for being a curing accelerator that is useful [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally the following amines, alone or in mixtures [0052]: a xylylenediamine [0056], and a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], that the hardener composition is beneficial for being useful [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], and that the two components are beneficial for useful for storing them separately until use [0212], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that such further additives can be present in total, based on the whole curable composition, in a total of from 0 to 30% by weight [0029], that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], that the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, that the phenol derivatives are bisphenols, that the polyamines are m-xylylenediamine, that the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], and that the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030], which means that the amount of Ortelt’s curing accelerator in Vogel’s hardener component in % by weight would have affected an ability of Ortelt’s curing accelerator to accelerate curing when Vogel’s hardener component is used for curing of a curable composition, which means that optimizing the amount would have been beneficial for optimizing an ability of Ortelt’s curing accelerator to accelerate curing when Vogel’s hardener component is used for curing of a curable composition.
Regarding claim 23, Vogel teaches that the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, wherein the phenol derivatives are bisphenol A, wherein the polyamines are m-xylylenediamine, wherein the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], which reads on wherein the Mannich base is a bisphenol-A based Mannich base as claimed.

Allowable Subject Matter
Claims 29-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 29, Vogel et al. (US 2007/0119745 A1, cited in IDS) in view of Ortelt et al. (US 2017/0166687 A1) renders obvious a multi-component epoxy resin system according to claim 28 as explained above.
Vogel does not teach wherein the salt is a nitrate or triflate. Although Ortelt teaches a curing accelerator that is a triflate of Mg, Ca, Zn, or Sn and that is present [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally the following amines, alone or in mixtures [0052]: diethylenetriamine [0053], a xylylenediamine [0056], and a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], wherein the hardener composition is present [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], wherein the two components are stored separately until use [0212], which suggests wherein the salt is a nitrate or triflate, the specification of the instant application provides evidence that a multi-component epoxy resin system according to claim 29 provides for unexpected results compared to a multi-component epoxy resin system of the prior art. Specifically, Examples 1, 2, 4, 5, 7, 8, 9, and 10 and Comparative Examples 1 to 6 were multi-component epoxy resin systems that were substantially similar in composition, except that Examples 1, 2, 4, 5, 7, 8, 9, and 10 were commensurate in scope with claim 29 and comprised calcium nitrate or calcium triflate, and Comparative Examples 1 to 6 comprised Ancamine K54 instead of the claimed at least one salt (S) (specification p. 20-26). The results were that Examples 1, 2, 4, 5, 7, 8, 9, and 10 exhibited substantially greater failure load values after four hours of curing compared to Comparative Examples 1 to 6 (specification p. 26), which indicated that Examples 1, 2, 4, 5, 7, 8, 9, and 10 cured faster than Comparative Examples 1 to 6. These results would have been unexpected before the effective filing date of the claimed invention because Ortelt teaches that their curing accelerator is optionally Ancamine K54 instead of a triflate of Mg, Ca, Zn, or Sn [0107], and Ortelt does not teach or suggest any advantages of a triflate of Mg, Ca, Zn, or Sn over Ancamine K54 or any of their other curing accelerators. Therefore, a multi-component epoxy resin system according to claim 29 would have been non-obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that Ortelt at most describes a laundry list of possible additives, including certain salts, in a composition including a very specific amine and that no suggestion is made by Ortelt to select from the laundry list of possible curing accelerators salts as claimed and to use them in a composition not including the reference’s B1 (p. 11-12), although Ortelt teaches other additives, each species of curing accelerator taught by Ortelt’s is a single embodiment of the curing accelerator being that species of curing accelerator, and there would have been motivation for one of ordinary skill in the art to use Ortelt’s curing accelerator that is a triflate of Mg, Ca, Zn, or Sn to modify Vogel’s hardener component. Specifically, one of ordinary skill in the art would have been motivated to do so because Ortelt teaches that the curing accelerator that is a triflate of Mg, Ca, Zn, or Sn is beneficial for being a curing accelerator that is useful [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally the following amines, alone or in mixtures [0052]: diethylenetriamine [0053], a xylylenediamine [0056], and a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], that the hardener composition is beneficial for being useful [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], and that the two components are beneficial for useful for storing them separately until use [0212], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], that the hardener component comprises a Mannich base formulation [0001], that the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, that the phenol derivatives are bisphenols, that the polyamines are m-xylylenediamine, diethylenetriamine, or mixtures thereof, that the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], and that the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030]. Regarding the very specific amine taught by Ortelt, the rejection of the claims in this Office action does not rely on Ortelt for a teaching of the claimed at least one Mannich base and the claimed at least one amine which is reactive to epoxy groups.
In response to the applicant’s argument that Ortelt only describes accelerators for use with systems including their particular triacetone diamines and does not motivate one to use such salts in systems as claimed not including triacetone diamines among the list of possible amines that can be used, that Vogel is not directed to compositions including the particular triacetone diamine of Ortelt, and that thus on would not use the salts of Ortelt listed for Ortelt’s particular diamine system, in Vogel (p. 12), although Ortelt teaches triacetonediamine [0025], Ortelt and Vogel both teach the same species of other amines in combination with a catalyst, and there would have been motivation for one of ordinary skill in the art to use Ortelt’s curing accelerator that is a triflate of Mg, Ca, Zn, or Sn to modify Vogel’s hardener component. Specifically, one of ordinary skill in the art would have been motivated to do so because Ortelt teaches that the curing accelerator that is a triflate of Mg, Ca, Zn, or Sn is beneficial for being a curing accelerator that is useful [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally the following amines, alone or in mixtures [0052]: diethylenetriamine [0053], a xylylenediamine [0056], and a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], that the hardener composition is beneficial for being useful [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], and that the two components are beneficial for useful for storing them separately until use [0212], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], that the hardener component comprises a Mannich base formulation [0001], that the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, that the phenol derivatives are bisphenols, that the polyamines are m-xylylenediamine, diethylenetriamine, or mixtures thereof, that the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], and that the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030].
In response to the applicant’s argument that one skilled in the art would not select from Ortelt’s long list of possible accelerators salts as claimed, and used them in the composition including the particular amines as claimed (p. 12), one of ordinary skill in the art would have been motivated to use Ortelt’s curing accelerator that is a triflate of Mg, Ca, Zn, or Sn to modify Vogel’s hardener component because Ortelt teaches that the curing accelerator that is a triflate of Mg, Ca, Zn, or Sn is beneficial for being a curing accelerator that is useful [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally the following amines, alone or in mixtures [0052]: diethylenetriamine [0053], a xylylenediamine [0056], and a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], that the hardener composition is beneficial for being useful [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], and that the two components are beneficial for useful for storing them separately until use [0212], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], that the hardener component comprises a Mannich base formulation [0001], that the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, that the phenol derivatives are bisphenols, that the polyamines are m-xylylenediamine, diethylenetriamine, or mixtures thereof, that the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], and that the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030].
In response to the applicant’s argument that Vogel also mentions accelerators, in particular tertiary amines, and that Ortelt does not provide any information that the use of salts as claimed provides any advantages and thus one would have no reason to use them in place of the amine accelerators of Vogel (p. 12), although Vogel teaches a tertiary amino compound [0023, 0031], Vogel teaches curing catalysts [0026, 0029], and does not limit their curing catalysts to being a tertiary amino compound. Ortelt teaches advantages of using their curing accelerator that is a triflate of Mg, Ca, Zn, or Sn in a hardener component, and using the hardener component in an epoxy resin composition, which suggests advantages of using it in Vogel’s hardener component. Specifically, one of ordinary skill in the art would have been motivated to use Ortelt’s curing accelerator that is a triflate of Mg, Ca, Zn, or Sn to modify Vogel’s hardener component because Ortelt teaches that the curing accelerator that is a triflate of Mg, Ca, Zn, or Sn is beneficial for being a curing accelerator that is useful [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally the following amines, alone or in mixtures [0052]: diethylenetriamine [0053], a xylylenediamine [0056], and a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], that the hardener composition is beneficial for being useful [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], and that the two components are beneficial for useful for storing them separately until use [0212], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], that the hardener component comprises a Mannich base formulation [0001], that the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, that the phenol derivatives are bisphenols, that the polyamines are m-xylylenediamine, diethylenetriamine, or mixtures thereof, that the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], and that the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030].
In response to the applicant’s argument that Applicants have found that for fixing purposes the claimed salts are advantageous compared to the accelerators mentioned by Vogel (p. 12-13), the rejection of the claims in this Office action do not rely on Vogel for a teaching of the claimed salts and do not allege that Vogel’s accelerators or curing catalysts read on the claimed salts. If the applicant is alleging unexpected results, the applicant did not refer to any evidence of unexpected results in their argument.
In response to the applicant’s argument that one skilled in the art would have no reason to use salts of Ortelt as accelerators in Vogel, that Vogel already teaches accelerators and Ortelt provides no indication of any advantages for the salts they include in a list of possibilities, and that therefore, there is no reason why one skilled in the art would use salts of Ortelt as accelerators in Vogel when Vogel already describes other accelerators, and when Ortelt provides no reason to particularly use salts as accelerators (p. 13), although Vogel teaches a tertiary amino compound [0023, 0031] and teaches curing catalysts [0026, 0029], Vogel does not limit their curing catalysts to being a tertiary amino compound. Although Ortelt teaches other species of curing accelerators, each of the species of curing accelerator taught by Ortelt is a single embodiment of their curing accelerator being that species. Ortelt suggests advantages of using their curing accelerator that is a triflate of Mg, Ca, Zn, or Sn in a hardener component, such as Vogel’s. Specifically, one of ordinary skill in the art would have been motivated to use Ortelt’s curing accelerator that is a triflate of Mg, Ca, Zn, or Sn to modify Vogel’s hardener component because Ortelt teaches that the curing accelerator that is a triflate of Mg, Ca, Zn, or Sn is beneficial for being a curing accelerator that is useful [0107] in a hardener composition further comprising [0024, 0028] at least one polyamine based on triacetonediamine [0025] and at least one compound having at least one functional group reactive toward epoxy groups [0026] that is optionally the following amines, alone or in mixtures [0052]: diethylenetriamine [0053], a xylylenediamine [0056], and a Mannich base based on phenol and/or resorcinol, formaldehyde, and m-xylylenediamine [0061], that the hardener composition is beneficial for being useful [0024] in an epoxy resin composition further comprising [0021] at least one epoxy compound [0022], and that the two components are beneficial for useful for storing them separately until use [0212], which would have been desirable for Vogel’s hardener component because Vogel teaches that the hardener component is present in a multi-component kit for a curable composition for fixing purposes, comprising an epoxy component and the hardener component [0001], that the multi-component kit optionally comprises further customary additives [0025] that are curing catalysts [0026, 0029], that the person skilled in the art will know to what extent such constituents should not come into contact with the components of a multi-component kit, such as a two-component kit having the epoxy component and the hardener component, prior to mixing for use [0025], that the hardener component comprises a Mannich base formulation [0001], that the Mannich base formulation is produced by preparing a Mannich base by reaction of phenol derivatives with polyamines and aldehydes, that the phenol derivatives are bisphenols, that the polyamines are m-xylylenediamine, diethylenetriamine, or mixtures thereof, that the aldehydes are aliphatic aldehydes, formaldehyde, trioxane, or paraformaldehyde [0016], and that the Mannich base formulation further comprises free polyamine [0013, 0016, 0017, 0030].
Applicant’s arguments, see p. 13-14, filed 07/06/2022, with respect to new claims 24-30 are responded to by the new grounds of rejection of claims 24-28 under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2007/0119745 A1, cited in IDS) in view of Ortelt et al. (US 2017/0166687 A1) that is set forth in this Office action. The applicant’s arguments are also responded to by the rejection of claims 29-30 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, which is set forth in this Office action. The applicant’s arguments are also responded to by the indication in this Office action that claims 29-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Applicant’s arguments, see p. 14, filed 07/06/2022, with respect to new claim 31 are responded to by the new grounds of rejection of claim 31 under 35 U.S.C. 103 as being unpatentable over Vogel et al. (US 2007/0119745 A1, cited in IDS) in view of Heintz et al. (EP 3275915 A1) that is set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767